Case 1:20-cv-08170-AT Document 29 Filed 01/07/21 Page 1of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
SENSEIO, INC., a Delaware corporation, DOC #
DATE FILED: _ 1/7/2021
Plaintiff,
-against- 20 Civ. 8170 (AT)
BRYNA KUHNREICH AND DIMITRI ORDER
PARASKEVOPOULOS,
Defendants.

 

 

ANALISA TORRES, District Judge:

The Court has reviewed the parties’ letters dated December 16 and 23, 2020. ECF Nos. 21,
23, 26-27. Accordingly:

1. By February 11, 2021, Defendants shall file their motion to dismiss the first amended
complaint, or in the alternative, stay the proceeding pending Plaintiffs earlier-filed
arbitration against a non-party;

2. By March 4, 2021, Plaintiff shall file its opposition;

By March 18, 2021, Defendants shall file their reply, if any.

4. The parties shall address Plaintiffs request to file a second amended complaint in their
briefing on Defendants’ motion.

5. As the Court determined at the initial pretrial conference, Defendants’ request to stay
discovery is DENIED.

Ww

The Clerk of Court is directed to terminate the motions at ECF Nos. 21 and 23.

SO ORDERED.

Dated: January 7, 2021
New York, New York O}-

ANALISA TORRES
United States District Judge

 
